Citation Nr: 0914681	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to the restoration of a 20 percent rating for 
right foot postoperative hallux valgus with degenerative 
changes from June 1, 2006.  

2.	Entitlement to an increased rating for right foot 
postoperative hallux valgus with degenerative changes.  

3.	Entitlement to an increased rating for left foot 
postoperative hallux valgus with degenerative changes, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that increased the Veteran's evaluation for 
right foot hallux valgus from 10 to 20 percent disabling 
effective June 1, 2004, and continued his evaluation for left 
foot hallux valgus as 10 percent disabling.  

In an April 2005 rating decision, the RO temporarily 
increased the Veteran's award for left foot hallux valgus to 
100 percent effective April 14, 2005, and assigned a 10 
percent rating thereafter from June 1, 2005.  Later, by a 
June 2005 rating decision, the RO extended the Veteran's 100 
percent evaluation for left foot hallux valgus through August 
1, 2005.  The RO also determined that the Veteran's left foot 
disability, which had been rated as 10 percent disabling 
under Diagnostic Code (DC) 5280, was more appropriately rated 
as 20 percent disabling under DC 5284, effective September 
24, 2003.

In an August 2005 rating decision, the RO recharacterized the 
Veteran's service-connected disabilities as left foot 
postoperative hallux valgus and right foot postoperative 
hallux valgus.  The RO also proposed to decrease the 
Veteran's disability rating for each condition from 20 
percent to 10 percent.  The RO implemented the proposed 
reductions, effective from June 1, 2006, in a March 2006 
rating decision.

In an April 2007 rating decision, the RO: (1) increased the 
Veteran's evaluation for left foot postoperative hallux 
valgus with degenerative changes from 10 percent to 20 
percent disabling, effective June 1, 2006; (2) awarded a 
temporary 100 percent evaluation for the Veteran's right foot 
postoperative hallux valgus with degenerative changes 
effective June 2, 2006, and assigned a 10 percent evaluation 
thereafter from August 1, 2006; and (3) awarded a 100 percent 
evaluation for the Veteran's right foot disability effective 
April 17, 2007, and assigned a 10 percent evaluation 
thereafter from June 1, 2007.  

The issues of entitlement to increased ratings for right foot 
and left foot postoperative hallux valgus with degenerative 
changes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	When the Veteran's rating for right foot postoperative 
hallux valgus with degenerative changes was reduced in March 
2006, his 20 percent disability rating had been in effect for 
less than five years.

2.	The medical evidence of record at the time of the rating 
reduction does not show that the Veteran's right foot 
disability had improved and that such improvement enhanced 
his ability to function under the ordinary conditions of life 
and work.  


CONCLUSION OF LAW

The reduction of the rating for right foot postoperative 
hallux valgus with degenerative changes, effective June 1, 
2006, was improper and restoration of a 20 percent rating is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.344(c), 4.1, 4.2, 4.10, 4.13, 
4.71a, Diagnostic Code 5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a procedural matter, the Board observes that the RO framed 
the issues on appeal as entitlement to an increased rating 
for left foot postoperative hallux valgus with degenerative 
changes, currently evaluated as 20 percent disabling, and 
entitlement to an increased rating for right foot 
postoperative hallux valgus with degenerative changes, 
currently evaluated as 10 percent disabling.  However, the 
Board finds that the appeal is most accurately characterized 
as presenting separate issues of entitlement to restoration 
of a 20 percent rating for right foot postoperative hallux 
valgus with degenerative changes from June 1, 2006, and 
entitlement to an increased rating for that disability.  

I. Duty to Assist and Notify

Where the reduction in evaluation of a service-connected 
disability is warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The Veteran must 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore.  
Additionally, he must be given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.

The Veteran must also be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, a final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the Veteran expires.  38 C.F.R. §§ 
3.105(e), (h). 

If a rating reduction is made without observance of law, 
although a remand for compliance with that law would normally 
be an adequate remedy, the erroneous reduction must be 
vacated and the prior rating restored.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
Here, the RO issued a rating decision in August 2005 that 
proposed a reduction of the Veteran's evaluation for right 
foot postoperative hallux valgus with degenerative changes 
from 20 to 10 percent disabling.  The Veteran was notified of 
the proposal in a letter dated August 23, 2005.  That letter 
also explained the Veteran's right to request a pre-
termination hearing and submit medical or other evidence 
within 60 days.  The Veteran did not request a hearing or 
submit additional evidence.  Hence, the RO took action on the 
reduction in a March 2006 rating decision.  The reduction was 
made effective June 1, 2006, no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(i)(2)(i).  Hence, the Board finds that the procedural 
requirements for reduction were satisfied in this case.    

II. Restoration of a 20 percent rating for right foot 
postoperative hallux valgus with degenerative changes

The Veteran contends that his evaluation for right foot 
postoperative hallux valgus with degenerative changes was 
improperly reduced from 20 to 10 percent disabling under 
Diagnostic Code (DC) 5284.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the Veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

By way of history, the Veteran was originally granted service 
connection for right foot hallux valgus in July 2001.  He was 
assigned a rating of 10 percent under DC 5280, which pertains 
to unilateral hallux valgus.  That code provides a 10 percent 
disability rating for unilateral hallux valgus that is severe 
enough to be the equivalent of amputation of the great toe or 
unilateral hallux valgus that has been operated upon with 
resection of metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  
The rating was based on VA treatment notes from 1997 that 
showed that the Veteran had undergone multiple surgeries on 
his right foot.  

In October 2004, the RO increased the Veteran's disability 
rating from 10 to 20 percent disabling under DC 5280.  The 
increase was based on history and x-ray findings from an 
August 2004 VA examination that revealed that the Veteran had 
increased disability from degenerative and surgical changes 
in his right foot. 

Subsequently, in a June 2005 rating decision, the RO 
determined that it was more advantageous to rate the 
Veteran's right foot condition as 20 percent disabling under 
DC 5284.  That code provides a 10 percent rating for moderate 
foot injuries; 20 percent rating moderately severe foot 
injuries; and a 30 percent rating for severe foot injuries.  
38 C.F.R. § 4.71a, DC 5284.  A note following DC 5284 
provides that foot injuries with actual loss of use of the 
foot are rated as 40 percent disabling.  38 C.F.R. § 4.71a.  

In an August 2005 rating decision, the RO proposed to reduce 
the Veteran's evaluation for right foot postoperative hallux 
valgus with degenerative changes to 10 percent disabling 
under DC 5284.  The RO noted that the Veteran had failed to 
report to VA examinations scheduled in June and August 2005.  
Therefore, the RO concluded that the medical evidence of 
record did not show that his right foot disability was 
moderately severe.  

Under the applicable law, a reduction in a rating that has 
been in effect for less than five years is warranted if the 
evidence reflects that an improvement in a disability has 
actually occurred and that such improvement reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  VA must also consider 
whether the determination of improvement is based on a 
thorough examination.  Brown v. Brown, 5 Vet. App. 413, 
(1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 
3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement). 

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  

Accordingly, here, the Board must determine whether the 
medical evidence of record from March 2006 establishes that 
the Veteran's right foot disability improved so as to more 
nearly approximate a moderate foot injury under DC 5284.  The 
words "slight," "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

VA treatment notes show that the Veteran underwent surgery in 
April 2005 to remove a screw in his right foot.  Post-
operative x-rays revealed surgical changes of the distal 
first metatarsal bone, metallic pins at distal second and 
proximal third metatarsal bones, and osteotomy of distal part 
of proximal phalanx of right fifth toe.  

Podiatry notes from May 2005 reveal that the Veteran 
developed a painful callus on the 4th metatarsal of his right 
foot.  Due to the condition of his feet, he was advised not 
to work for at least three months and to continue limited 
activity with weight bearing.  

VA outpatient treatment notes from June 2005, February 2006, 
and March 2006 show that the Veteran repeatedly complained of 
chronic pain in his right foot and toes.  Examination in May 
2006 revealed that the Veteran's right foot pain was caused 
by k-wires that had migrated from the bone into the soft 
tissue.  He underwent surgery to remove those wires in June 
2006. 

After a thorough review of the evidence, the Board finds that 
the record does not show that the Veteran's right foot 
disability improved so as to approximate a moderate foot 
injury under DC 5284.  VA treatment records establish that 
the Veteran experienced pain and complications with his right 
foot from the time he had a screw removed in April 2005 until 
he underwent surgery in June 2006.  Moreover, the evidence 
shows that the condition of his right foot limited his 
ability to function under the ordinary conditions of life and 
work.  Accordingly, the Board finds that the reduction of the 
Veteran's evaluation for right foot postoperative hallux 
valgus with degenerative changes was improper and restoration 
of a 20 percent rating is warranted.    


ORDER

Restoration of a 20 percent rating for right foot 
postoperative hallux valgus with degenerative changes, from 
June 1, 2006, is granted.

  
REMAND

Additional development is necessary before the Board can 
decide the Veteran's increased rating claims.  Where the 
Veteran claims that a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480 (1992).  During 
his September 2007 hearing before the Board, the Veteran 
testified that his feet have worsened since his June 2006 VA 
examination and now cause great pain and limit his daily 
activities.  Further, VA treatment records show that the 
Veteran underwent surgery on his right foot in April 2007 to 
removal a painful screw and implant a total joint in the 
second metatarsal phalangeal joint.  Thus, the Board finds 
that a new VA examination must be scheduled.   

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Additionally, since the most recent treatment records in the 
claims folder date from April 2007, current medical treatment 
records should be obtained.  

Finally, since the claim is being remanded, the RO should 
ensure that the Veteran has received a notification letter 
consistent with 38 U.S.C.A. § 5103(a), to include an 
explanation of the requirements to substantiate the claim for 
an increased rating as recently outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.	Prior to any further adjudication of 
the increased rating claims, send the 
Veteran a notification letter 
consistent with 38 U.S.C.A. § 5103(a), 
to include an explanation of the 
requirements to substantiate the claim 
for an increased rating as recently 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).
 
2.	Ask the Veteran to identify all VA 
treatment facilities and private 
providers where he has been treated for 
his disabilities since April 2007 and 
make arrangements to obtain any 
identified records.

3.	Schedule the Veteran for an appropriate 
VA examination to determine the 
severity of his right foot 
postoperative hallux valgus with 
degenerative changes and left foot 
postoperative hallux valgus with 
degenerative changes.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should note that review.  All 
indicated tests and studies should be 
performed.  All manifestations of the 
disabilities should be described in 
detail.  

4.	Then, readjudicate the claims.  If any 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


